918 F.2d 958
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl WALLER, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 90-5210.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Earl Waller, a pro se Kentucky prisoner, appeals the district court's dismissal of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Waller was convicted by a jury of four counts of second degree burglary and was sentenced to twenty-two years imprisonment.  His conviction was affirmed by the Kentucky Supreme Court.  In his habeas petition, Waller alleged:  1) he was denied the effective assistance of counsel by the trial court's refusal to order funds for an independent defense expert on fingerprint identification;  2) he was denied a speedy trial;  3) a screwdriver was improperly admitted into evidence;  and 4) there was insufficient evidence to support his conviction.


3
The magistrate recommended the petition be denied, finding that Waller failed to show that the denial of the fingerprint expert deprived him of fundamental fairness;  that the eight month delay between his arrest and trial did not violate Waller's speedy trial rights;  that Waller was barred from presenting the screwdriver claim because he did not allege cause and prejudice to excuse his failure to object to the issue at trial;  and that there was sufficient evidence to sustain his conviction.  Waller filed objections contesting the magistrate's findings only as to the first two claims.  The district court adopted the magistrate's recommendation regarding the first two claims after reviewing Waller's objections.


4
On appeal, Waller only reasserts his first two claims.  Thus, the remaining two claims are considered abandoned and have not been reviewed on appeal.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


5
Upon review, we affirm the district court's judgment for the reasons stated in the magistrate's report dated August 7, 1989, as adopted by the district court on January 24, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.